                                           Case 5:19-cv-07791-EJD Document 24 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         CHARLES NICHOLSON,
                                  11                                                    Case No. 19-07791 EJD (PR)
                                                            Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     D. SANDO,
                                  15                       Defendant.
                                  16

                                  17

                                  18            The Court has dismissed all claims against Defendant and granted his motion for
                                  19   summary judgment. Judgment is entered in favor of Defendant.
                                  20            IT IS SO ORDERED.
                                  21             3/8/2021
                                       Dated: _____________________                     ________________________
                                                                                        EDWARD J. DAVILA
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\EJD\CR.19\07791Nicholson_judgment
                                  26

                                  27

                                  28
